 



Exhibit 10.2
EMPLOYMENT AGREEMENT
     THIS AGREEMENT, dated as of February 25, 2008, by and between GAYLORD
ENTERTAINMENT COMPANY, a Delaware corporation having its corporate headquarters
at One Gaylord Drive, Nashville, Tennessee 37214 (“the Company”) and ___, a
resident of Nashville, Tennessee (“Executive”).
Witnesseth:
     WHEREAS, the Company desires to employ Executive as its Executive Vice
President and ___, and Executive desires to serve in such capacity pursuant to
the terms of this Agreement;
     NOW, THEREFORE, in consideration of the covenants and agreements
hereinafter set forth, the parties hereto agree as follows:
Agreement
     1. Employment; Term; Place of Employment. The Company hereby employs
Executive, and Executive hereby accepts employment with the Company upon the
terms and conditions contained in this Agreement. The term of Executive’s
employment hereunder shall commence on February 4, 2008 (the “Effective Date”)
and shall continue for a period of two (2) years from and after the Effective
Date (the “Initial Period”). For purposes of this Agreement, a “Contract Year”
shall mean a one year period commencing on the Effective Date or any anniversary
thereof. This Agreement shall automatically renew for two (2) year terms (each
referred to as an “Extension Period”) (the Initial Period and each Extension
Period collectively referred to as the “Employment Period”) unless either party
notifies the other party at least ninety (90) days prior to the expiration of
the Initial Period or any Extension Period. Executive shall render services at
the offices established by the Company in the greater Nashville metropolitan
area; provided that Executive agrees to travel on temporary trips to such other
places as may be required to perform Executive’s duties hereunder.
     2. Duties; Title.
     (a) Description of Duties.
     (i) During the Employment Period, Executive shall serve the Company as its
Executive Vice President and ___ and report directly to the President and Chief
Executive Officer (“CEO”). Executive shall supervise the financial conduct of
the business and affairs of the Company, its subsidiaries and respective
divisions, supervise the development function for the Company, and perform such
other duties as the CEO shall determine.
     (ii) Executive shall faithfully perform the duties required of his office.
Subject to Section 2(b), Executive shall devote all of his business time and
effort to the performance of his duties to the Company.
     (b) Other Activities. Notwithstanding anything to the contrary contained in
Section 2(a), Executive shall be permitted to engage in the following
activities, provided that such activities do not materially interfere or
conflict with Executive’s duties and responsibilities to the Company:

 



--------------------------------------------------------------------------------



 



     (i) Executive may serve on the governing boards of, or otherwise
participate in, a reasonable number of trade associations and charitable
organizations, whose purposes are not inconsistent with the activities and the
image of the Company;
     (ii) Executive may engage in a reasonable amount of charitable activities
and community affairs; and
     (iii) Subject to the prior approval of the Board of Directors, Executive
may serve on the board of directors of one or more business corporations,
provided also that they do not compete, directly or indirectly, with the
Company.
     (c) Other Policies. Executive shall be subject to and shall comply with all
codes of conduct, personnel policies and procedures applicable to senior
executives of the Company, including, without limitation, policies regarding
sexual harassment, conflicts of interest and insider trading.
     3. Cash Compensation.
     (a) Base Salary. During the initial Contract Year, the Company shall pay to
Executive an annual salary of $___. Executive’s annual salary shall be increased
in each subsequent Contract Year by a percentage equal to the annual percentage
increase, if any, generally granted to other senior executives, such percentage
to be determined from time to time by the Human Resources Committee of the Board
of Directors (such annual salary, together with any increases under this
subsection (a), being herein referred to as the “Base Salary”).
     (b) Annual Cash Bonus. Executive shall be eligible for an annual cash bonus
equal to a target of 75% of Executive’s Base Salary (the “Annual Bonus”) to be
paid to him in each calendar year and shall be determined based on the
achievement of certain goals and Company performance criteria as established by
the CEO and approved by the Board’s Human Resources Committee. The Annual Bonus
for each calendar year shall be paid to Executive on or before the end of
February 28th of the immediately succeeding year.
     (c) Withholding. The Base Salary and each Annual Bonus shall be subject to
applicable withholding and shall be payable in accordance with the Company’s
payroll practices.
     4. Benefits; Expenses; Etc.
     (a) Expenses. During the Employment Period, the Company shall reimburse
Executive, in accordance with the Company’s policies and procedures, for all
reasonable expenses incurred by Executive, including reimbursement for his
reasonable first class travel expenses in connection with the performance of his
duties for the Company.
     (b) Vehicle Allowance. During the Employment Period, Executive shall be
entitled to receive from the Company a vehicle allowance of $1,000 per month,
subject to future increases as may be granted to senior executives.
     (c) Vacation. During the Employment Period, Executive shall be entitled to
four (4) weeks vacation during each Contract Year.

2



--------------------------------------------------------------------------------



 



     (d) Executive Financial Counseling; Physical. During the Employment Period,
the Company shall reimburse Executive for up to a maximum of $5,000 of financial
counseling expenses per year, upon submission of documentation evidencing such
expenses. In addition, during the Employment Period, the Company pay up to
$5,000 per year for an annual physical for Executive.
     (e) Company Plans. During the Employment Period, Executive shall be
entitled to participate in and enjoy the benefits of (i) the Company Health
Insurance Plan, (ii) the Company 401(k) Savings Plan, (iii) the Company
Supplemental Deferred Compensation (“SUDCOMP”) Plan, and (iv) any health, life,
disability, retirement, pension, group insurance, or other similar plan or plans
which may be in effect or instituted by the Company for the benefit of senior
executives generally, upon such terms as may be therein provided. Executive
shall have continued coverage for two (2) years after the Employment Period
under all health and welfare plans or substantially similar plans including
medical, dental, vision, life, disability and executive supplemental plans.
After such coverage, Executive shall be eligible for normal COBRA coverage.
     (f) Attorney’s Fees. Executive shall be entitled to reimbursement for
reasonable attorney’s fees and expenses incurred by Executive in the review and
negotiation of this Agreement, upon submission of documentation evidencing such
fees and expenses.
     5. Termination. Executive’s employment hereunder may be terminated prior to
the expiration of the Employment Period as follows:
     (a) Termination by Death. Upon the death of Executive (“Death”),
Executive’s employment shall automatically terminate as of the date of Death.
     (b) Termination by Company for Permanent Disability. At the option of the
Company, Executive’s employment may be terminated by written notice to Executive
or his personal representative in the event of the Permanent Disability of
Executive. As used herein, the term “Permanent Disability” shall mean a physical
or mental incapacity or disability which renders Executive unable substantially
to render the services required hereunder for a period of ninety
(90) consecutive days or one hundred eighty (180) days during any twelve
(12) month period as determined in good faith by the Company.
     (c) Termination by Company for Cause. At the option of the Company,
Executive’s employment may be terminated by written notice to Executive upon the
occurrence of any one or more of the following events (each, a “Cause”):
     (i) any action by Executive constituting fraud, self-dealing, embezzlement,
or dishonesty in the course of his employment hereunder;
     (ii) any conviction of Executive of a crime involving moral turpitude;
     (iii) failure of Executive after reasonable notice promptly to comply with
any valid and legal directive of the CEO;
     (iv) a material breach by Executive of any of his obligations under this
Agreement and failure to cure such breach within ten (10) days of his receipt of
written notice thereof from the Company; or

3



--------------------------------------------------------------------------------



 



     (v) a failure by Executive to perform adequately his responsibilities under
this Agreement as demonstrated by objective and verifiable evidence showing that
the business operations under Executive’s control have been materially harmed as
a result of Executive’s gross negligence or willful misconduct.
     (d) Termination by Executive for Good Reason. At the option of Executive,
Executive may terminate his employment by written notice to Company given within
a reasonable time after the occurrence of the following circumstances (“Good
Reason”), unless the Company cures the same within thirty (30) days of such
notice:
     (i) Any adverse change by Company in the Executive’s position or title
described in Section 2 hereof, whether or not any such change has been approved
by a majority of the members of the Board;
     (ii) The assignment to Executive, over his reasonable objection, of any
duties materially inconsistent with his status as Executive Vice President and
___or a substantial adverse alteration in the nature of his responsibilities;
     (iii) A reduction by Company in his annual base salary of $___as the same
may be increased from time to time pursuant to Section 3(a) hereof;
     (iv) Company’s requiring Executive to be based anywhere other than the
Company’s headquarters in Nashville, Tennessee except for required travel on the
Company’s business;
     (v) The failure by Company, without Executive’s consent, to pay to him any
portion of his current compensation, except pursuant to this Agreement or
pursuant to a compensation deferral elected by Executive;
     (vi) Except as permitted by this Agreement, the failure by Company to
continue in effect any compensation plan (or substitute or alternative plan) in
which Executive is entitled to participate which is material to Executive’s
total compensation, or the failure by the Company to continue Executive’s
participation therein on a basis that is materially as favorable both in terms
of the amount of benefits provided and the level of Executive’s participation
relative to other participants at Executive’s grade level; or
     (vii) The failure by Company to continue to provide Executive with benefits
substantially similar to those enjoyed by senior executives under the Company’s
pension and deferred compensation plans, and the life insurance, medical, health
and accident, and disability plans in which Executive is entitled to
participate, except as required by law, or the taking of any action by the
Company which would directly or indirectly materially reduce any of such
benefits or deprive Executive of any material fringe benefit enjoyed by
Executive, or the failure by the Company to provide Executive with the number of
paid vacation days to which Executive is entitled; or
     (viii) A material breach by the Company of any of its obligations under
this Agreement or the failure to renew or giving notice of non-renewal of this
Agreement, as provided in Section 1, unless such non-renewal is due to
termination by the Company for Cause, as provided in Section 5(c).

4



--------------------------------------------------------------------------------



 



     (e) Termination by Company Without Cause. At the option of the Company
Executive’s employment may be terminated by written notice to Executive at any
time (“Without Cause”).
     6. Effect of Termination.
     (a) Effect Generally. If Executive’s employment is terminated during the
Employment Period, the Company shall not have any liability or obligation to
Executive other than as specifically set forth in Section 5, Section 6 and
Section 7 hereof. Upon the termination of Executive’s employment for any reason,
he shall, upon the request of the Company, resign from all corporate offices
held by Executive.
     (b) Effect of Termination by Death. Upon the termination of Executive’s
employment as a result of Death, Executive’s estate shall be entitled to receive
an amount equal to: (i) accrued but unpaid Base Salary through the date of
termination; (ii) a pro rata portion of Executive’s Annual Bonus, if any, for
the year in which termination occurs, (iii) any unpaid portion of the Annual
Bonuses for prior calendar years, accrued and unpaid vacation pay, unreimbursed
expenses incurred pursuant to Section 4(a), (b) or (e), and any other benefits
owed to Executive pursuant to any written employee benefit plan or policy of the
Company, excluding benefits payable pursuant to any plan beneficiary pursuant to
a contractual beneficiary designation by Executive, (iv) the portion of the
Restricted Stock Grant that is free from restrictions as of the date of death
and the acceleration and immediate release of all restrictions from all
Restricted Stock Grants that are subject to restrictions as of the date of
death, (v) Executive’s vested Stock Options as of the date of death, the vesting
and exercise of which is governed by the Omnibus Plan; and (vi) all of
Executive’s Stock Options, which pursuant to the Omnibus Plan are accelerated as
of the termination date (date of death) and are exercisable until the expiration
of the Stock Option Term.
     (c) Effect of Termination for Permanent Disability. Upon the termination of
Executive’s employment hereunder as a result of Permanent Disability, Executive
shall be entitled to receive an amount equal to: (i) accrued but unpaid Base
Salary through the date of termination; (ii) a pro rata portion of Executive’s
Annual Bonus, if any, for the year in which termination occurs, (iii) any unpaid
portion of an Annual Bonus for prior calendar years, long-term disability
benefits available to executives of the Company, accrued and unpaid vacation
pay, unreimbursed expenses incurred pursuant to Section 4(a), (b) or (e) and any
other benefits owed to Executive pursuant to any written employee benefit plan
or policy of the Company; (iv) the portion of the Restricted Stock Grant that is
free from restrictions as of the termination date; (v) Executive’s vested Stock
Options as of the date of termination, the vesting of which is governed by the
Omnibus Plan; and (vi) all of Executive’s Stock Options, which pursuant to the
Omnibus Plan are accelerated as of the termination date and are exercisable
until the expiration of the Stock Option Term. Payments to Executive hereunder
shall be reduced by any payments received by Executive under any worker’s
compensation or similar law.
     (d) Effect of Termination by the Company for Cause or by Executive Without
Good Reason. Upon the termination of Executive’s employment by the Company for
Cause or by Executive for any reason other than Good Reason, Executive shall be
entitled to receive an amount equal to: (i) accrued but unpaid Base Salary
through the date of termination, (ii) any unpaid Annual Bonus for prior calendar
years, accrued but unpaid vacation pay, unreimbursed expenses incurred pursuant
to Section 4(a), (b) or (e) and any other benefits owed to Executive pursuant to
any written employee benefit plan or policy of the Company;

5



--------------------------------------------------------------------------------



 



and (iii) the portion of the Restricted Stock Grant that is free from
restrictions as of the termination date. All Stock Options, to the extent not
theretofore exercised, shall terminate on the date of termination of employment
under this Section 6(d). Executive shall also forfeit any right to an Annual
Bonus for the calendar year in which Executive’s termination occurs.
     (e) Effect of Termination by the Company Without Cause or by Executive for
Good Reason. Upon the termination of Executive’s employment hereunder by the
Company Without Cause or by Executive for Good Reason, Executive shall be
entitled to: (i) the payment of two (2) times Executive’s Base Salary for the
year in which such termination shall occur; (ii) payment of two (2) times
Executive’s Annual Bonus for the preceding year, (iii) any unpaid portion of any
Annual Bonus for prior calendar years, accrued and unpaid vacation pay,
unreimbursed expenses incurred pursuant to Section 4(a), (b),or (e) and any
other benefits owed to Executive pursuant to any written employee benefit plan
or policy of the Company; (iv) the portion of the Restricted Stock Grant that is
free from restrictions as of the date of termination and the acceleration and
immediate release of all restrictions from any Restricted Stock Grant that are
scheduled to vest during the two-year period following the date of Executive’s
termination; and (v) the vested portion of Executive’s Stock Options, and the
acceleration and immediate vesting of Executive’s unvested Stock Options that
were scheduled to vest during the two-year period following the date of
Executive’s termination. In addition, Executive shall also be entitled to a pro
rata share of his Restricted Stock Unit Grant under the 2008 Long Term Incentive
Plan in the event the performance targets for such award are eventually
satisfied on February 4, 2012 or the award is otherwise vested via change of
control or otherwise (for example, if Executive were terminated two years into
the four-year cliff vesting period, then Executive would receive fifty percent
(50%) of the award if eventually earned). Executive shall also be entitled to
continuation of his monthly car allowance during the two-year period following
the date of Executive’s termination. Executive shall have two (2) years from the
date of such termination Without Cause or by Executive for Good Reason to
exercise all vested Stock Options.
     7. Change of Control.
     (a) Definition. A “Change of Control” shall be deemed to have taken place
if:
     (i) any person or entity, including a “group” as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, other than the Company,
a wholly-owned subsidiary thereof, or any employee benefit plan of the Company
or any of its subsidiaries becomes the beneficial owner of Company securities
having 35% or more of the combined voting power of the then outstanding
securities of the Company that may be cast for the election of directors of the
Company (other than as a result of the issuance of securities initiated by the
Company in the ordinary course of business);
     (ii) individuals who, as of the date of this Amendment, were members of the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the members of the Board; provided that any individual who becomes a
director after such date whose election or nomination for election by the
Company’s shareholders was approved by two-thirds of the members of the
Incumbent Board (other than an election or nomination of an individual whose
initial assumption of office is in connection with an actual or threatened
“election contest” relating to the election of the directors of the Company (as
such terms are used in Rule 14a-11 under the Securities Exchange Act of 1934),
“tender offer” (as such term is used in Section 14(d) of the Securities Exchange
Act of 1934) or a proposed transaction described in clause (iii) below) shall be
deemed to be members of the Incumbent Board.”.

6



--------------------------------------------------------------------------------



 



     (iii) as the result of, or in connection with, any cash tender or exchange
offer, merger or other business combination, sale of assets or contested
election, or any combination of the foregoing transactions, the holders of all
the Company’s securities entitled to vote generally in the election of directors
of the Company immediately prior to such transaction constitute, following such
transaction, less than a majority of the combined voting power of the
then-outstanding securities of the Company or any successor corporation or
entity entitled to vote generally in the election of the directors of the
Company or such other corporation or entity after such transactions; or
     (iv) the Company sells all or substantially all of the assets of the
Company.
     (b) Effect of Change of Control. In the event that within one (1) year
following a Change of Control, the Company terminates Executive Without Cause or
Executive terminates employment for Good Reason, Executive shall be entitled to:
(i) the payment of three (3) times Executive’s Base Salary for the year in which
such termination shall occur; (ii) the payment of three (3) times Executive’s
highest Annual Bonus for preceding three years; (iii) any unpaid portion of any
Annual Bonus for prior calendar years, accrued and unpaid vacation pay,
unreimbursed expenses incurred pursuant to Section 4(a), (b),or (e) and any
other benefits owed to Executive pursuant to any written employee benefit plan
or policy of the Company; (iv) the portion of the Restricted Stock Grant that is
free from restrictions as of the date of termination and the acceleration and
immediate release of all restrictions from all Restricted Stock Grants that are
subject to restrictions as of the date of termination; (v) the vested portion of
Executive’s Stock Options and the acceleration and immediate vesting of any
unvested portion of Executive’s Stock Options, and (vi) three (3) years of
continued $1,000 per month vehicle allowance, $5,000 per year financial planning
assistance, and $5,000 per year executive physical. Executive shall have three
(3) years from the date of such termination to exercise all vested Stock
Options. In this case, Executive shall also have continued coverage at employee
rates for three (3) years after the Employment Period under all health and
welfare plans or substantially similar plans including medical, dental, vision,
life, disability and executive supplemental plans. At the end of such three
(3) years of coverage, Executive shall be eligible for normal COBRA coverage.
     8. Excise Tax Reimbursement. In connection with or arising out of a Change
in Control of the Company, in the event Executive shall be subject to the tax
imposed by Section 4999 of the Code (the “Excise Tax”) in respect of any payment
or distribution by the Company or any other person or entity to or for
Executive’s benefit, whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise, or whether prior to or
following any termination of Executive other than Termination for Cause or By
Executive without Good Reason (a “Payment”), the Company shall pay to Executive
an additional amount. The additional amount (the “Gross-Up Payment”) shall be
equal to the Excise Tax, together with any federal, state and local income tax,
employment tax and any other taxes associated with this payment such that
Executive incurs no out-of-pocket expenses associated with the Excise Tax.
Provided, however, nothing in this Section shall obligate the Company to pay
Executive for any federal, state or local income taxes imposed upon Executive by
virtue of a Payment. For purposes of determining whether any of the Payments
will be subject to the Excise Tax and the amount of such Excise Tax the
following will apply:
     (a) Determination of Parachute Payments. Any payments or benefits received
or to be received by Executive in connection with a Change in Control of the
Company or his termination of employment other than by the Company for Cause or
by Executive Without

7



--------------------------------------------------------------------------------



 



Good Reason shall be treated as “parachute payments” within the meaning of
Section 280G(b)(2) of the Code, and all “excess parachute payments” within the
meaning of Section 280G(b)(1) shall be treated as subject to the Excise Tax,
unless in the opinion of tax counsel selected by the Company’s independent
auditors and acceptable to Executive such other payments or benefits (in whole
or in part) do not constitute parachute payments, or such excess parachute
payments (in whole or in part) represent reasonable compensation for services
actually rendered within the meaning of Section 280G(b)(3) of the Code, or are
otherwise not subject to the Excise Tax; and
     (b) Valuation of Benefits and Determination of Tax Rates. The value of any
non-cash benefits or any deferred payment or benefit shall be determined by the
Company’s independent auditors in accordance with proposed, temporary or final
regulations under Section 280G(d)(3) and (4) of the Code or, in the absence of
such regulations, in accordance with the principles of Section 280G(d)(3) and
(4) of the Code. For purposes of determining the amount of the Gross-Up Payment,
Executive shall be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation in the calendar year in which the Gross-Up
Payment is to be made and state and local income taxes at the highest marginal
rate of taxation in the state and locality of Executive’s residence on the date
of termination of his employment, net of the applicable reduction in federal
income taxes which could be obtained from deduction of such state and local
taxes.
     (c) Repayment of Gross-Up by Executive and Possible Additional Gross-Up by
Company. In the event that the amount of Excise Tax attributable to Payments is
subsequently determined to be less than the amount taken into account hereunder
at the time of termination of Executive’s employment, he shall repay to the
Company at the time that the amount of such reduction in Excise Tax is finally
determined the portion of the Gross-Up Payment attributable to such reduction
(including the portion of the Gross-Up Payment attributable to the Excise Tax,
employment tax and federal (and state and local) income tax imposed on the
Gross-Up Payment being repaid by Executive if such repayment results in a
reduction in Excise Tax and/or a federal (and state and local) income tax
deduction) plus interest on the amount of such repayment at the rate provided in
section 1274(b)(2)(B) of the Code. In the event that the Excise Tax attributable
to Payments is determined to exceed the amount taken into account hereunder at
the time of the termination of Executive’s employment (including by reason of
any payment the existence or amount of which cannot be determined at the time of
the Gross-Up Payment), the Company shall make an additional gross-up payment in
respect of such excess (plus any interest and/or penalties payable by Executive
with respect to such excess) at the time that the amount of such excess is
finally determined.
     9. Executive Covenants.
     (a) General. Executive and the Company understand and agree that the
purpose of the provisions of this Section 9 is to protect legitimate business
interests of the Company, as more fully described below, and is not intended to
impair or infringe upon Executive’s right to work, earn a living, or acquire and
possess property from the fruits of his labor. Executive hereby acknowledges
that the post-employment restrictions set forth in this Section 9 are reasonable
and that they do not, and will not, unduly impair his ability to earn a living
after the termination of his employment with the Company. Therefore, subject to
the limitations of reasonableness imposed by law upon restrictions set forth
herein, Executive shall be subject to the restrictions set forth in this
Section 9.

8



--------------------------------------------------------------------------------



 



     (b) Definitions. The following capitalized terms used in this Section 10
shall have the meanings assigned to them below, which definitions shall apply to
both the singular and the plural forms of such terms: “Confidential Information”
means any confidential or proprietary information possessed by the Company
without limitation, any confidential “know-how,” customer lists, details of
client and consultant contracts, current and anticipated customer requirements,
pricing policies, price lists, market studies, business plans, operational
methods, marketing plans or strategies, product development techniques or plans,
computer software programs (including object code and source code), data and
documentation, data base technologies, systems, structures and architectures,
inventions and ideas, past, current and planned research and development,
compilations, devices, methods, techniques, processes, financial information and
data, business acquisition plans, new personnel acquisition plans and any other
information that would constitute a trade secret under the common law or
statutory law of the State of Tennessee.
     “Person” means any individual or any corporation, partnership, joint
venture, association or other entity or enterprise.
     “Protected Employees” means employees of the Company or its affiliated
companies who are employed by the Company or its affiliated companies at any
time within six (6) months prior to the date of termination of Executive for any
reason whatsoever or any earlier date (during the Restricted Period) of an
alleged breach of the Restrictive Covenants by Executive.
     “Restricted Period” means the period of Executive’s employment by the
Company plus a period extending two (2) years from the date of termination of
employment; provided, however, the Restricted Period shall be extended for a
period equal to the time during which Executive is in breach of his obligations
to the Company under this Section 9.
     “Restrictive Covenants” means the restrictive covenants contained in
Section 9(c) hereof:
     (c) Restrictive Covenants.
     (i) Restriction on Disclosure and Use of Confidential Information.
Executive understands and agrees that the Confidential Information constitutes a
valuable asset of the Company and its affiliated entities, and may not be
converted to Executive’s own use or converted by Executive for the use of any
other Person. Accordingly, Executive hereby agrees that Executive shall not,
directly or indirectly, at any time during the Restricted Period or thereafter,
reveal, divulge or disclose to any Person not expressly authorized by the
Company any Confidential Information, and Executive shall not, at any time
during the Restricted Period or thereafter, directly or indirectly, use or make
use of any Confidential Information in connection with any business activity
other than that of the Company. The parties acknowledge and agree that this
Agreement is not intended to, and does not, alter either the Company’s rights or
Executive’s obligations under any state or federal statutory or common law
regarding trade secrets and unfair trade practices,
     (ii) Non-Competition. Executive shall not, during the Restricted Period,
directly or indirectly, for himself or on behalf of or in conjunction with any
other Person: (x) engage, as an officer, director, shareholder, owner, partner,
joint venturer or in a managerial capacity whether as an employee, independent
contractor,

9



--------------------------------------------------------------------------------



 



consultant or advisor, or as sales representative, in any hotel business and/or
meeting and convention center business in direct competition with the Company or
any subsidiary of the Company, within seventy-five (75) miles of the locations
in which the Company or any of the Company’s subsidiaries owns or operates any
hotel and/or meeting and convention center (the “Territory”), or (y) call upon
any Person which is at that time, or which has been, within one (1) year prior
to that time, a customer of the Company (including the subsidiaries thereof)
within the Territory for the purpose of providing meeting or convention services
in competition with the Company or any subsidiary of the Company within the
Territory. The foregoing shall not be deemed to prohibit Executive from
acquiring as an investment not more than two percent (2%) of the capital stock
of a competing business whose stock is traded on a national securities exchange
or over-the-counter.
     (iii) Non-solicitation of Protected Employees. Executive understands and
agrees that the relationship between the Company and each of its Protected
Employees constitutes a valuable asset of the Company and may not be converted
to Executive’s own use or converted by Executive for the use of any other
Person. Accordingly, Executive hereby agrees that during the Restricted Period
Executive shall not directly or indirectly on Executive’s own behalf or on
behalf of any Person solicit any Protected Employee to terminate his or her
employment with the Company.
     (iv) Non-interference with Company Opportunities. Executive understands and
agrees that all business opportunities with which he is involved during his
employment with the Company constitute valuable assets of the Company and its
affiliated entities, and may not be converted to Executive’s own use or
converted by Executive for the use of any other Person. Accordingly, Executive
hereby agrees that during the Restricted Period or thereafter, Executive shall
not directly or indirectly on Executive’s own behalf or on behalf of any Person,
interfere with, solicit, pursue, or in any way make use of any such business
opportunities.
     (d) Exceptions from Disclosure Restrictions. Anything herein to the
contrary notwithstanding, Executive shall not be restricted from disclosing or
using Confidential Information that: (i) is or becomes generally available to
the public other than as a result of an unauthorized disclosure by Executive or
his agent; (ii) becomes available to Executive in a manner that is not in
contravention of applicable law from a source (other than the Company or its
affiliated entities or one of its or their officers, employees, agents or
representatives) that is not known by Executive, after reasonable investigation,
to be bound by a confidential relationship with the Company or its affiliated
entities or by a confidentiality or other similar agreement; or (iii) is
required to be disclosed by law, court order or other legal process; provided,
however, that in the event disclosure is required by law, court order or legal
process, Executive shall provide the Company with prompt notice of such
requirement so that the Company may seek an appropriate protective order prior
to any such required disclosure by Executive.
     (e) Enforcement of the Restrictive Covenants.
     (i) Rights and Remedies upon Breach. In the event Executive breaches, or
threatens to commit a breach of, any of the provisions of the Restrictive
Covenants, the Company shall have the right and remedy to enjoin, preliminarily
and permanently, Executive from violating or threatening to violate the
Restrictive Covenants and to have the Restrictive Covenants specifically
enforced by any court of competent jurisdiction, it being

10



--------------------------------------------------------------------------------



 



agreed that any breach or threatened breach of the Restrictive Covenants would
cause irreparable injury to the Company and that money damages would not provide
an adequate remedy to the Company. The rights referred to herein shall be
independent of any others and severally enforceable, and shall be in addition
to, and not in lieu of, any other rights and remedies available to the Company
at law or in equity.
     (ii) Severability of Covenant. Executive acknowledges and agrees that the
Restrictive Covenants are reasonable and valid in all respects. If any court
determines that any Restrictive Covenants, or any part thereof, is invalid or
unenforceable, the remainder of the Restrictive Covenants shall not thereby be
affected and shall be given full effect, without regard to the invalid portions.
     10. Cooperation in Future Matters. Executive hereby agrees that, for a
period of three (3) years following the date of his termination, he shall
cooperate with the Company’s reasonable requests relating to matters that
pertain to Executive’s employment by the Company, including, without limitation,
providing information of limited consultation as to such matters, participating
in legal proceedings, investigations or audits on behalf of the Company, or
otherwise making himself reasonably available to the Company for other related
purposes. Any such cooperation shall be performed at times scheduled taking into
consideration Executive’s other commitments, and Executive shall be compensated
(except for cooperation in connection with legal proceedings) at a reasonable
hourly or per diem rate to be agreed by the parties to the extent such
cooperation is required on more than an occasional and limited basis. Executive
shall also be reimbursed for all reasonable out of pocket expenses. Executive
shall not be required to perform such cooperation to the extent it conflicts
with any requirements of exclusivity of service for another employer or
otherwise, nor in any manner that in the good faith belief of Executive would
conflict with his rights under or ability to enforce this Agreement.
     11. Indemnification. The Company shall indemnify Executive and hold him
harmless from and against any and all costs, expenses, losses, claims, damages,
obligations or liabilities (including actual attorneys fees and expenses)
arising out of any acts or failures to act by the Company, its directors,
employees or agents that occurred prior to the Effective Date, or arising out of
or relating to any acts, or omissions to act, made by Executive on behalf of or
in the course of performing services for the Company to the fullest extent
permitted by the Bylaws of the Company, or, if greater, as permitted by
applicable law, as the same shall be in effect from time to time. If any claim,
action, suit or proceeding is brought, or any claim relating thereto is made,
against Executive with respect to which indemnity may be sought against the
Company pursuant to this Section, Executive shall notify the Company in writing
thereof, and the Company shall have the right to participate in, and to the
extent that it shall wish, in its discretion, assume and control the defense
thereof, with counsel satisfactory to Executive.
     12. Executive’s Representations and Warranties. Executive represents and
warrants that he is free to enter into this Agreement and, as of the Effective
Date, that he is not subject to any conflicting obligation or any disability
which shall prevent or hinder Executive’s execution of this Agreement or the
performance of his obligations hereunder; that no lawsuits or claims are pending
or, to Executive’s knowledge, threatened against Executive; and that he has
never been subject to bankruptcy, insolvency, or similar proceedings, has never
been convicted of a felony or a crime involving moral turpitude, and has never
been subject to an investigation or proceeding by or before the Securities and
Exchange Commission or any state securities commission. The Company shall have
the authority to conduct an independent investigation into the background of
Executive and Executive agrees to fully cooperate in any such investigation. The
Company shall notify Executive if it intends to conduct such an investigation.

11



--------------------------------------------------------------------------------



 



     13. Notices. Any and all notices or other communications required or
permitted to be given under any of the provisions of this Agreement shall be in
writing and shall be deemed to have been duly given when personally delivered or
mailed by first class registered mail, return receipt requested, or by
commercial courier or delivery service, or by facsimile or electronic mail,
addressed to the parties at the addresses set forth below (or at such other
address as any party may specify by notice to all other parties given as
aforesaid):
     (a) if to the Company, to:
Gaylord Entertainment Company
One Gaylord Drive
Nashville, Tennessee 37214
Attention: President
Facsimile Number: (615) 316-6010
     (b) if to Executive, to:
________________
c/o Gaylord Entertainment Company
One Gaylord Drive
Nashville, TN 37214
and/or to such other persons and addresses as any party shall have specified in
writing to the other by notice as aforesaid.
     14. Miscellaneous.
     (a) Entire Agreement. This Agreement constitutes the entire agreement of
the parties with respect to the subject matter hereof and supercedes and
replaces in its entirety Executive’s existing employment agreement with the
Company. This Agreement may not be modified, amended, or terminated except by a
written agreement signed by all of the parties hereto. Nothing contained in this
Agreement shall be construed to impose any obligation on the Company to renew
this Agreement and neither the continuation of employment nor any other conduct
shall be deemed to imply a continuing obligation upon the expiration of this
Agreement.
     (b) Assignment; Binding Effect. This Agreement shall not be assignable by
Executive, but it shall be binding upon, and shall inure to the benefit of, his
heirs, executors, administrators, and legal representatives. This Agreement
shall be binding upon the Company and inure to the benefit of the Company and
its respective successors and permitted assigns. This Agreement may only be
assigned by the Company to an entity controlling, controlled by, or under common
control with the Company; provided, however, that no such assignment shall
relieve the Company of any of its obligations hereunder.
     (c) Waiver. No waiver of any breach or default hereunder shall be
considered valid unless in writing, and no such waiver shall be deemed a waiver
of any subsequent breach or default of the same or similar nature.
     (d) Enforceability. Subject to the terms of Section 9(e) hereof, if any
provision of this Agreement shall be held invalid or unenforceable, such
invalidity or unenforceability shall attach only to such provision and shall not
in any manner affect or render invalid or unenforceable any other severable
provision of this Agreement, and this Agreement shall be

12



--------------------------------------------------------------------------------



 



carried out as if any such invalid or unenforceable provision were not contained
herein, unless the invalidity or unenforceability of such provision
substantially impairs the benefits of the remaining portions of this Agreement.
     (e) Headings. The section headings contained herein are for the purposes of
convenience only and are not intended to define or limit the contents of the
sections.
     (f) Counterparts. This Agreement may be executed in two or more
counterparts, all of which taken together shall be deemed one original.
     (g) Confidentiality of Agreement. The parties agree that the terms of this
Agreement as they relate to compensation, benefits, and termination shall,
unless otherwise required by law (including, in the Company’s reasonable
judgment, as required by federal and state securities laws), be kept
confidential; provided, however, that any party hereto shall be permitted to
disclose this Agreement or the terms hereof with any of its legal, accounting,
or financial advisors provided that such party ensures that the recipient shall
comply with the provisions of this Section 14(g).
     (h) Governing Law. This Agreement shall be deemed to be a contract under
the laws of the State of Tennessee and for all purposes shall be construed and
enforced in accordance with the internal laws of said state.
     (i) No Third Party Beneficiary. This Agreement shall not confer any rights
or remedies upon any person or entity other than the parties hereto and their
respective successors and permitted assigns.
     (j) Arbitration. Any controversy or claim between or among the parties
hereto, including but not limited to those arising out of or relating to this
Agreement or any related agreements or instruments, including any claim based on
or arising from an alleged tort, shall be determined by binding arbitration in
accordance with the Federal Arbitration Act (or if not applicable, the law of
the state of Tennessee), the Commercial Arbitration Rules of the American
Arbitration Association in effect as of the date hereof, and the provisions set
forth below. In the event of any inconsistency, the provisions herein shall
control. Judgment upon any arbitration award may be entered in any court having
jurisdiction. Any party to the Agreement may bring an action, including a
summary or expedited proceeding, to compel arbitration of any controversy or
claim to which this Agreement applies in any court having jurisdiction over such
action; provided, however, that all arbitration proceedings shall take place in
Nashville, Tennessee. The arbitration body shall set forth its findings of fact
and conclusions of law with citations to the evidence presented and the
applicable law, and shall render an award based thereon. In making its
determinations and award(s), the arbitration body shall base its award on
applicable law and precedent, and shall not entertain arguments regarding
punitive damages, nor shall the arbitration body award punitive damages to any
person. If Executive is entitled to any award pursuant to the determination
reached in the arbitration that is greater than that proposed by the Company, he
or she shall be entitled to payment by the Company of all attorneys’ fees, costs
(including expenses of arbitration), and other out-of-pocket expenses incurred
in connection with the arbitration.

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            GAYLORD ENTERTAINMENT COMPANY
      By:           Colin V. Reed        President and Chief Executive Officer 
   

            EXECUTIVE:
                       Name:       

14